Title: From George Washington to Marinus Willett, 6 August 1782
From: Washington, George
To: Willett, Marinus


                  
                     Sir
                     Head Quarters 6th Augst 1782
                  
                  I have received your two Letters of the 9th & 21st of July—the first of which reached me but last Evening by the Hand of Mr Ten Eyck.
                  On the Subject of the Indians, I am at a Loss what to reply to you; the matter has been often under the Deliberation of Congress, at times much more favorable for conciliating the affections of that people, but, either the Means for carrying the Measure you mention into execution, have not been in their power, or the Measure itself has not been tho’t proper to be adopted—At the present time, I am persuaded, that the finances of the united States are not competent to the Object, in the Extent in which you view it.  In the meantime, it may be well to make the best we can of the favorable disposition of the tribe now under our immediate protection, but it is not in my power to give you the Means: the Subject shall be mentioned to the Secretary at War; to whom your Ideas shall be communicated, with my full Approbation of your Sentiments.
                  Not considering it to be within my province to give Directions for the Issue of cloathing to your three Years state Troops, I will transmit your Letter & Return to the Secretary at War, under whose Direction all Issues of Cloathing are to be made, and desire him to give Instructions respecting that Subject—With much Regard I am Sir Your most hume Servt
                  
                     Go: Washington
                  
               